Guy, J.
(concurring). I concur with Mr. Justice Bijur in believing that the higher court could not have meant to-lay down the general rule that a mere naked authority to collect or receive checks carries with it power to endorse the principal’s name on such checks and convert them into cash. In the case at bar there *548is no proof of general authority in Schrager as agent, and only an implied authority to receive checks. The rule that if one of two innocent parties must suffer through the misconduct of another it should be the one who reposed trust in him and thus empowered him to act is not applicable. The defendant has parted with nothing: He is entitled to be paid, upon demand, the full amount deposited by him in bank, less all payments authorized by him. The payment of the check in controversy, on a forged endorsement, was not a payment authorized by'defendant, who only authorized payment to the payee or upon his genuine or authorized endorsement. He stands exactly where he did before. Plaintiff’s rights cannot be affected by the bank’s refusal to perform its obligation to defendant.
Judgment affirmed, with twenty-five-dollars costs.